The following order has been entered on the motion filed on the 28th of December 2016 by NC Farm Bureau Federation, Inc., Tobacco Growers Association of NC, Inc., NC Soy Bean Producers Association, NC Peanut Growers Association, and Carolines Cotton Growers Cooperative, Inc. for leave to file Amicus Curiae Brief:"Motion Allowed by order of the Court in conference, this the 29th of December 2016."Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).